DETAILED ACTION
This office action is in response to communication filed on 13 January 2021.

Claims 1 – 20 are presented for examination.

The following is a FINAL office action upon examination of application number 16/738524.  Claims 1 – 20 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the response filed 13 January 2021, Applicant amended claims 1 – 3, 8, 9, 11, 16, and 17.  Applicant added claims 19 and 20.

Amendments to claims 1 – 3, 8, 9, 11, 16, and 17 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are maintained.

Amendment to claims 8 and 16 are sufficient to overcome the 35 USC § 112 rejection.  Therefore, the 35 USC § 112 rejection of claims 8, 9, and 16 is withdrawn.  

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive. 

Applicant has requested an interview and references a prior date with which Examiner was out of office.  There was not adequate time on Examiner’s schedule to perform an interview in the course of this examination, but the Applicant is asked to leave a voicemail in the future when requesting interviews.  If time is short with respect to response time required, please request interviews with several weeks’ notice, and Examiner will attempt to find availability to conduct an interview, if appropriate.

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are directed to an improvement in computer related technology.  Examiner respectfully disagrees. A series of interfaces displayed including one of simple software components such as control consoles, web pages, drop down lists, menus, and selectable options is not an improvement to the computing technology.  Generating partially filled out templates that the operator then makes selections to customize through predetermined interface screens is not an improvement because it does not need technology to take place.  Once can present options verbally and visually for a user to step through a methodology without technology, and the generic functionality of the claimed display does not raise it to the level of significantly more.  Examiner appreciates the reference to the GPS receiver in SIRF Technology decision, feel that claims have a particular practical application, but they can be applied to more than just their interfaces.  This is even evidenced by the claim that only one of “control consoles, web pages, drop down lists, menus, and selectable options” are part of the interface technology, and all of these are long well known typical features of interfaces.  Applicant further argues that BASCOM is similar in that the limitations of their claims confine the abstract idea to a particular, practical application, but as Examiner has just explained, this is not accurate.  With respect to the Berkheimer memo, that is not required post Alice decision, however, as stated herein, Examiner knows these elements (control consoles, web pages, drop down lists, menus, and selectable options) to be widely in use for decades.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite configuring to discover and realize business concepts using industry models, receiving input specifying information about a business entity, identifying the business entity similar to an organization, correlating the information with value chain characteristics from a glossary, providing a list of possible entity states selected from a glossary, determining a selected set of glossary terms correlated to a business entity wherein determining comprises generating models specific to business organizations by providing a repeatable process to fill partially pre-filled templates and providing interfaces that step through the methodology for discovering concepts to define models applicable to the business organizations, selected value chain characteristic, and a selected entity state, creating a partially pre-filled template, providing the partially pre-filled template to the operator for selection of glossary terms, value chain characteristic, and entity state, generating measurement models specific to business organizations by providing the operator with a process that can be repeated, generating a performance indicator of the organization, and exporting the performance indicator.  The dependent claims recite narrower definitions of glossary terms in steps such as summation and combining components. This claim to matching with known data to determine results and determining organizational progress is a form of managing interactions between people and fundamental economic principles or business practices.  This is defined as a certain method of organizing human activity, which is one of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with only generic computing elements. Generically recited computing elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Particularly, independent claims recite a computer-implemented method with a computing apparatus, engine, software product, interfaces, input, electronic display device, processing circuitry, and at least one of control consoles, web pages, drop down lists, menus, and selectable options. Some dependent claims additionally recite a device that employs a method responsive to operation of a cloud based resource, which appears to describe only the reception of data from a cloud, not the utilization or claim to any cloud functionality or use. None of these claimed elements point to any kind of specific computing equipment or technology, even claiming that each independent claim limitation is done by “executing a software product through automated processes.”  Automated processes is too generic of a claim from a technology sense if there is no detailed description of the hardware and software enacting those supposedly automated processes.  Generating of a partially pre-filled template is described in the Applicant’s specification to mean that templates are made prior to proceeding through the claimed steps. The use of interfaces in the way the claims currently stand is merely a display of predetermined steps for an operator to follow.  Repeatable processes created from an operator making selections from pre-filled templates and providing interfaces that guide an operator through a methodology is merely displaying steps and options for selection to a user for that operator to do the work.  The interfaces including at least one of control consoles, web pages, drop down lists, menus, and selectable options merely gives an array of options for the simple display with selections using routine, conventional, and well-known display components.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these generically recited computer elements, whether considered separate to the abstract ideas and in combination, only perform a simple automation of otherwise manual steps of matching values and completing templates while using displays for an operator as part of monitoring and measuring progress.  The engine appears to be merely labeled as a business measurement matching and correlation engine without any description if that is software or if it is an operator interacting with a computer system. Regardless, the abstract ideas along with the generic computer components claimed is a well-understood, routine, and conventional use of that computer technology. The claimed functionality utilizing these computer elements is primarily directed to making correlations between sets of data from a repository, make selections, and generate performance indicators, which courts have determined in examples provided in MPEP § 2106.05(d) that are ineligible was being well-understood, routine, and conventional activity. Particularly, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 are identified as similarly claiming storage and retrieval of information in memory. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 describes receiving or transmitting data over a network e.g. using the internet to gather data as being recognized as well-understood, routine, and conventional activity. Of course, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 describes electronic recordkeeping as being well-understood. Applicant’s claims are similarly directed to these simple data matching and manipulating techniques that are well-understood functions claimed in a generic manner.


Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 101 and 35 U.S.C. § 112 as set forth in this Office action.

The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The following limitations of claims 1 and 11,
transform a computing apparatus into a business measurement matching and correlation engine by configuring the computing apparatus to discover and realize business measurement concepts using industry models by executing a software product through automated processes; 
receive, via a series of interfaces, a list of suggested parameters from a mapping of parameters corresponding to business entities, value chain characteristics which correlate to the business entities and entity states of the business entities; 
receive, via the series of interfaces, an input, specifying information about a business entity of the business entities from an operator associated with an organization, at a business measurement matching and correlation engine by executing the software product through the automated processes, the business measurement matching and correlation engine being configured to provide and receive information associated with the organization by executing the software product through the automated processes; 
identify, via the business measurement matching and correlation engine, the business entity that is similar to the organization for which the operator is generating business process management tools by executing the software product through the automated processes; 
correlate, via the business measurement matching and correlation engine, the information about the business entity with one or more value chain characteristics which correlate to the business entity from a value chain glossary based on receiving the information about the business entity by executing the software product through the automated processes; 
provide, via the series of interfaces, a list of possible entity states selected from an entity state glossary based at least in part on the business entity and a selected value chain characteristic of the one or more value chain characteristics by executing the software product through the automated processes; 
determine, via the business measurement matching and correlation engine, a selected set of glossary terms correlated to at least one of the business entity, the selected value chain characteristic, and a selected entity state of the list of possible entity states from a plurality of glossaries, stored in a business measurements repository by executing the software product through the automated processes, the glossaries relating to different performance indicator components associated with at least one of the business entity, the value chain characteristic, and business-specific entity state that are combinable to define a measurable performance indicator; 
wherein the determining comprises: 
generating, via the business measurement matching and correlation engine, a partially pre-filled template on the electronic display device with a set of glossary terms correlated to the business entity, the value chain characteristic, and an entity state of the list of possible entity states by executing the software product through the automated processes, the partially pre-filled template being generated based on information associated with the business entity; 
providing, via the series of interfaces, the partially pre-filled template to the operator on the electronic display device for selection of the set of glossary terms, the value chain characteristic, and the entity state of the list of possible entity states by executing the software product through the automated processes; and 
generating indicators for tracking that are of particular use to one of a plurality of different organizations by providing the operator, via the series of interfaces, with a process that can be repeated for the plurality of different business organizations to fill in a plurality of the partially pre-filled templates on the electronic display device, which partially pre-filled templates each respectively correspond to the different business organizations by executing the software product through the automated processes; 
generate, via the business measurement matching and correlation engine, at least one performance indicator of the organization based on the selected set of glossary terms by executing the software product through the automated processes; and 
export, via the business measurement matching and correlation engine, the performance indicator of the organization to a business performance management tool by executing the software product through the automated processes, 
wherein determining the selected set of glossary terms is performed based on operator selections associated with the partially pre-filled template provided to the operator for selection of the selected set of glossary terms, and 
wherein the plurality of glossaries stored in a business measurements repository are bootstrap glossaries configured to facilitate modification of the glossary terms stored in the plurality of glossaries by enabling the operator to define new glossary terms to be stored in the plurality of glossaries utilizing the business measurement matching and correlation engine by executing the software product through the automated processes,
wherein the series of interfaces includes interfaces, generated on the electronic display device by the business measurement matching and correlation engine by executing the software product through the automated processes, that step the operator through a methodology for discovering concepts used to define the measurement models that are applicable to the different, business organizations in a coherent manner, including at least one of control consoles, web pages, drop down lists, menus and selectable options,
are neither taught nor suggested, singularly or in combination, by the prior art of record. 
Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623